Case 3:18-cv-00017-NKM-JCH Document 303 Filed 05/19/21 Page 1 of 2 Pageid#: 4564




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division

  BRENNAN M. GILMORE,

       Plaintiff,

  v.                                                Case No. 3:18-cv-00017

  ALEXANDER E. JONES
  et al.,

       Defendants.

                         OBJECTION AND MOTION TO QUASH
                     DEPOSITION SUBPOENA TO JOSEPH PLATANIA

           COMES NOW, by special appearance, non-party Joseph Platania, Commonwealth’s

  Attorney for the City of Charlottesville (“Platania”), by counsel, pursuant to Rule 45(d)(3) of the

  Federal Rules of Civil Procedure, and respectfully moves this Court for entry of an Order

  quashing the deposition subpoena served on him in this matter. Platania incorporates the Brief in

  Support of Objection and Motion to Quash Deposition Subpoena to Joseph Platania as if set forth

  fully herein.

           WHEREFORE, Joseph Platania, appearing specially by counsel, respectfully requests

  this Court to grant his Objection and Motion to Quash, and quash the deposition subpoena.
Case 3:18-cv-00017-NKM-JCH Document 303 Filed 05/19/21 Page 2 of 2 Pageid#: 4565




                                                      JOSEPH PLATANIA

                                                      By Counsel



  /s/ Melissa Y. York__________________________
  David P. Corrigan (VSB No. 26341)
  Melissa Y. York (VSB No. 77493)
  Counsel for Joseph Platania
  Harman, Claytor, Corrigan & Wellman
  P.O. Box 70280
  Richmond, Virginia 23255
  804-747-5200 - Phone
  804-747-6085 - Fax
  dcorrigan@hccw.com
  myork@hccw.com


                                      CERTIFICATE

         I hereby certify that on the 20th day of May, 2021, I electronically filed the foregoing
  with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
  counsel of record.

                                              /s/ Melissa Y. York_________________________
                                              Melissa Y. York
                                               David P. Corrigan (VSB No. 26341)
                                              Melissa Y. York (VSB No. 77493)
                                              Counsel for Joseph Platania
                                              Harman, Claytor, Corrigan & Wellman
                                              P.O. Box 70280
                                              Richmond, Virginia 23255
                                              804-747-5200 - Phone
                                              804-747-6085 - Fax
                                              dcorrigan@hccw.com
                                              myork@hccw.com
